                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

BRENDA L. WHITE,                                      )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:19-cv-03045-TWP-DLP
                                                      )
JOHN MERCER,                                          )
                                                      )
                               Defendant.             )

          ENTRY GRANTING MOTION TO PROCEED IN FORMA PAUPERIS,
                  SCREENING AND ORDER TO SHOW CAUSE

       This matter is before the Court on Plaintiff Brenda L. White’s (“White”) Non-Prisoner

Request to Proceed in District Court Without Prepaying the Filing Fee (Filing No. 2). Because she

is allowed to proceed in forma pauperis, this action is also subject to screening pursuant to 28

U.S.C. § 1915(e)(2)(B).

                                            I. DISCUSSION

A. Filing Fee

       White’s motion for leave to proceed in forma pauperis, without prepaying fees or costs

(Filing No. 2) is granted. While in forma pauperis status allows a plaintiff to proceed without pre-

payment of the filing fee, the plaintiff remains liable for the full fees. See Robbins v. Switzer, 104

F.3d 895, 898 (7th Cir. 1997) (in forma pauperis litigants remain liable for the filing fee; “all [28

U.S.C.] § 1915(a) does for any litigant is excuse the pre-payment of fees”). The Court does not

have the authority to waive the filing fee, and it remains due despite White’s in forma pauperis

status. Fiorito v. Samuels, 2016 U.S. Dist. LEXIS 84869, at *5 (C.D. Ill. June 30, 2016) (“[c]ourt

does not have the authority to waive a filing fee”); McDaniel v. Meisner, 2015 U.S. Dist. LEXIS
106067, at *12 (E.D. Wis. Aug. 12, 2015) (same). The filing fee for in forma pauperis litigants is

$350.00. No payment is due currently; however, the $350.00 balance remains owing.

B. Screening

       District courts have an obligation under 28 U.S.C. § 1915(e)(2)(B) to screen complaints

before service on the defendant and must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. Dismissal under the in forma pauperis statute is an exercise of the court’s discretion. Denton

v. Hernandez, 504 U.S. 25, 34 (1992). In determining whether the complaint states a claim, the

court applies the same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To

survive dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim to relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a “plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something has

happened to her that might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403

(7th Cir. 2010) (emphasis in original).

C. The Complaint

       In this civil action, pro se plaintiff White asserts a claim for intimidation and harassment

based on threatening behavior during a deposition by attorney John Mercer. White asserts her

intimidation and harassment claim against attorney John Mercer and asks for an undetermined

amount of money damages and “college paid for my children.” (Filing No. 1 at 4.)

D. Dismissal of Complaint



                                                  2
       It does not appear that this Court has jurisdiction to adjudicate the claim that White has

presented. Federal courts are courts of limited jurisdiction, not general jurisdiction, and “[n]o court

may decide a case without subject-matter jurisdiction, and neither the parties nor their lawyers may

stipulate to jurisdiction or waive arguments that the court lacks jurisdiction. If the parties neglect

the subject, a court must raise jurisdictional questions itself.” United States v. County of Cook, 167

F.3d 381, 387 (7th Cir. 1999); Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986).

“Courts . . . have an independent obligation to determine whether subject-matter jurisdiction exists,

even in the absence of a challenge from any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514

(2006). A court “must raise the issue sua sponte when it appears that subject matter jurisdiction is

lacking.” Buethe v. Britt Airlines, 749 F.2d 1235, 1238 (7th Cir. 1984); see also Evergreen Square

of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015) (“federal courts

are obligated to inquire into the existence of jurisdiction sua sponte”). “When a federal court

concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in its

entirety.” Arbaugh, 546 U.S. at 514, quoted in Miller v. Herman, 600 F.3d 726, 730 (7th Cir.

2010); see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”).

       On the fill-in-the-blank “Complaint Form,” White has checked the box for “suing for a

violation of federal law under 28 U.S.C. § 1331,” as well as the box for “suing under state law,”

based on diversity jurisdiction (Filing No. 1 at 4). However, she presents state law claim for

intimidation and harassment and seeks an undetermined amount of money damages. In order for a

federal court to exercise jurisdiction over such a claim, the parties must be citizens of different

states, see 28 U.S.C. § 1332, and it appears that White and the Defendant are citizens of Indiana.




                                                  3
Accordingly, the Complaint is subject to dismissal for lack of jurisdiction because of a lack of

diversity jurisdiction.

E. Opportunity to Show Cause

        White shall have through Friday, August 23, 2019, by which to show cause why judgment

consistent with this Entry should not issue. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014,

1022 (7th Cir. 2013) (“Without at least an opportunity to amend or to respond to an order to show

cause, an [in forma pauperis] applicant’s case could be tossed out of court without giving the

applicant any timely notice or opportunity to be heard to clarify, contest, or simply request leave

to amend.”).

        If White elects to file an amended complaint, she should conform to the following

guidelines: (a) the amended complaint shall comply with the requirement of Rule 8(a)(2) of the

Federal Rules of Civil Procedure that pleadings contain “a short and plain statement of the claim

showing that the pleader is entitled to relief . . . ,” which is sufficient to provide the defendants

with “fair notice” of the claim and its basis; Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

curiam) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P.

8(a)(2)); (b) the amended complaint must include a demand for the relief sought; (c) the amended

complaint must identify what legal injury White claims to have suffered and what persons are

responsible for each such legal injury; and (d) the amended complaint must include the case

number referenced in the caption of this Entry.

                                       II. CONCLUSION

        For the reasons stated above, White’s Non-Prisoner Request to Proceed in District Court

Without Prepaying the Filing Fee (Filing No. 2) is GRANTED. Having screened the Complaint,

the Court finds it is subject to dismissal for lack of subject-matter jurisdiction. White is granted




                                                  4
leave to file an amended complaint by no later than Friday, August 23, 2019. If no amended

complaint is filed by that date, this action will be dismissed for the reasons set forth above.

       SO ORDERED.



       Date:    7/29/2019




Distribution:

Brenda L. White
4141 N Ridgeview Drive
Indianapolis, IN 46226




                                                  5
